Opinion issued November 26, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00779-CV
                           ———————————
                       CITY OF HOUSTON, Appellant
                                        V.
                        CESAR ALEJANDRO, Appellee



                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-65285


                         MEMORANDUM OPINION

      Appellant has filed joint motion with appellees to dismiss the appeal, which

indicates the parties have settled. See TEX. R. APP. P. 42.1(a)(1). No opinion has

issued. See TEX. R. APP. P. 42.1(c). The motion also indicates an agreement between
the parties for costs to be taxed against the party incurring same. See TEX. R. APP. P.

42.1(d).

      Accordingly, we grant the motion and dismiss the appeal with costs taxed

against the party incurring same. See TEX. R. APP. P. 42.1(a)(1).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                          2